Chief Justice Robertson,
delivered the opinion of the court.
It seems to the court, that the circuit court erred in its decree.
1st. This being a decree for distribution, John Turner’s heirs, who were co-distributees, were necessary-parties.
The allegation that Noland, was a party, owned their interest, cannot affect their rights, and:the chancellor should never decree distri but ion..-unless all persons interested in the distributable-fund'are parties to the suit; so that the whole.controversy may be finally-closed.
íád. The evidence did not justify a decree for $50 a year for rent for the whole time. The decree for rent is. for too much.
. 3d. Noland was entitled to something for his services as administrator. The use of the proceeds without interest, is compensation enough for his trouble, in renting the land.
• Wherefore, the decree is reversed, and the cause romanded.for-further proceedings, according to this opinion.